OPINION — AG — **** FOREST RESERVES — RENTAL COSTS — SCHOOL DISTRICTS **** WHEN ANY SCHOOL DISTRICT, WHETHER OR NOT CONTIGUOUS TO A FEDERAL FOREST RESERVE, IS ANNEXED TO A SCHOOL DISTRICT WHICH IS CONTIGUOUS TO SAID FOREST RESERVE, THE RENTALS TREATED WITHIN 62 Ohio St. 1961 326 [62-326], SHOULD BE APPORTIONED TO THE ANNEXING SCHOOL DISTRICT BASED ON THE TOTAL POPULATION OF BOTH FORMER SCHOOL DISTRICTS. CITE: 70 Ohio St. 1961, 10-4 [70-10-4], 70 Ohio St. 1961, 7-1 [70-7-1] (W. J. MONROE)SEE: GOODIN V. BOARD OF EDUCATION,601 P.2d 88